UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2211



CACI   INTERNATIONAL,   INCORPORATED;      CACI,
INCORPORATED - FEDERAL,

                                             Plaintiffs - Appellees,

          versus


PENTAGEN TECHNOLOGIES INTERNATIONAL,       LTD.;
JOHN C. BAIRD; MITCHELL R. LEISER,

                                            Defendants - Appellants,


UNITED STATES OF AMERICA,

                                                     Party-in-interest,

          and


BAIRD TECHNOLOGIES, INCORPORATED,

                                                             Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-93-1631-A)


Submitted:   September 29, 2003           Decided:    October 22, 2003
Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel Z. Robinson, LAW OFFICES JOEL Z. ROBINSON & COMPANY, New York,
New York, for Appellants.     J. William Koegel, Jr., STEPTOE &
JOHNSON, L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pentagen   Technologies    International    appeals   the   district

court’s order denying the motion to reopen a 1994 declaratory

judgment as predicated on fraud.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       See CACI Int’l Inc. v. Pentagen

Techs. Int’l Ltd., No. CA-93-1631-A (E.D. Va. Aug. 30, 2002).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2